                                   United States Bankruptcy Court
                                                   ^
  TUCSONDIVISION                                                                      YUMADIVISION
James A Walsh Courthouse                                                           John M. Roll Courthouse
   3 8 S. Scott Avenue                            ^-"                             98 W. 1st Street, Suite 270
   Tucson, AZ 85701                         District of Arizona                           Yuma, AZ 85364
     520-202-7500                                                                          800-556-9230
                                    PHOENIXHEADQUARTERS
                                    230 N. First Avenue, Suite 101
                                      Phoenix AZ 85003-1706
                                            602-682^000

                                                                                            MAY 2 8 2019
                                 CREDITOR CHANGE OF ADDRESS                                  < ^ \: ;»  ^"
                                                                                                    '.> ''
                                                                                      .
                                                                                            -k ^-''

         CaseNo.: 2'(<f-. t-D33^-t^£                              Chapter:
         CaseName:               S^^f^^^                ^'cf^se 4^</<^</ /^^

         Creditor Name:                       ^ ^ ^^/^^

         NEW Mailing Address:
                                              SL/H ^U/^ ^
                                     Street Address/P. O. Box Number

                                            ^. /o<>^ ^ ^30
                                     Suite/Apartment Number

                                                                    L^4             ?^o
                                     City                              State   Zip Code



         OLD Mailing Address:               /b-^ /7^
                                     Street Address/P.O. Box Number



                                     Suite/    artment Number

                                             ^. A}^.t              ^              77J
                                     City                              State   Zip Code



         Creditor Signature:                                                     w-ft
                                                                                      Date




         CreditorAcklChng/2/14

     Case 2:19-bk-03344-EPB        Doc 52 Filed 05/28/19 Entered 05/29/19 12:13:33                    Desc
                                   Main Document     Page 1 of 1
